FILED
                                                                                  October 1, 2021
                                                                                 EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS

                            SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0785 (Ohio County 20-F-54)

Isaiah Barnes,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner Isaiah Barnes, by counsel Justin M. Hershberger, appeals the September 3, 2020,
order of the Circuit Court of Mason County sentencing him to an indeterminate term of one to ten
years of incarceration following the entry of his guilty plea to one count of grand larceny. The State
of West Virginia, by counsel Patrick Morrisey and Mary Beth Niday, filed a response in support of
the circuit court’s order. On appeal, petitioner argues that the circuit court abused its discretion in
ordering his sentence to run consecutively to an unrelated sentence, and in denying him a referral
to a drug treatment program.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided by
oral argument. Upon consideration of the standard of review, the briefs, and the record presented,
the Court finds no substantial question of law and no prejudicial error. For these reasons, a
memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the Rules
of Appellate Procedure.

        In January of 2020, American Electric Power (“AEP”) reported the theft of copper wire
from multiple spools located at their Wheeling, West Virginia, facility. In response, Wheeling
Police Department Detective Dean Redinger proceeded to a local recycling center to inquire as to
whether any copper had been “scrapped.” The recycling center provided the detective some receipts
from recent transactions, including some involving petitioner. Detective Redinger investigated
petitioner as a suspect in the crime and, through his investigation, was able to obtain video
surveillance showing petitioner cutting the copper wire off of a spool at the AEP facility.
Subsequently, Captain Handzus of the Benwood Police Department performed a traffic stop of
petitioner’s vehicle; obtained a search warrant; and located copper wire, bolt cutters, copper residue,
and receipts for the sale of copper to the recycling center in petitioner’s vehicle. Petitioner was
arrested in June of 2020.


                                                      1
        As part of plea negotiations, petitioner waived his right to an indictment, and the State filed
an information against petitioner in the circuit court charging him with grand larceny in violation
of West Virginia Code § 61-3-13(a). In July of 2020, petitioner pled guilty to grand larceny and
waived his right to a pre-sentence investigation report. Per the terms of the plea agreement,
petitioner acknowledged that the State would recommend that the circuit court sentence him to an
indeterminate term of one to ten years of incarceration, to run consecutively to his recent conviction
and one-to-ten year sentence in Marshall County, West Virginia, for stealing copper wire from a
coal mine.

        At the July of 2020 sentencing hearing, petitioner exercised his right of allocution and
apologized for his actions, which he blamed on his drug addiction. Petitioner’s counsel requested
that the circuit court sentence petitioner to an indeterminate term of one to ten years of incarceration,
to run concurrently with his Marshall County sentence. Counsel also requested a referral to the
“G.O.A.L.S.” program, a drug treatment program, to address petitioner’s drug addiction, stating
that it was the “motivating factor” for both crimes. Alternatively, counsel requested a suspended
sentence and supervision with drug treatment. In accordance with the terms of the plea agreement,
the State recommended that petitioner be sentenced to a term of one to ten years of incarceration to
be served consecutively to the Marshall County sentence. Ultimately, the circuit court adopted the
State’s recommendation and sentenced petitioner to an indeterminate term of one to ten years of
incarceration. The circuit court ordered the sentences to run consecutively “[b]ecause there are two
separate victims.” The circuit court found that “if [it] would run this sentence . . . concurrently in
Marshall County, that that would diminish the seriousness of this offense.” The circuit court further
denied petitioner’s request for a referral to the G.O.A.L.S. program, finding that there was no
“statutory vehicle” for doing so. Petitioner now appeals the circuit court’s September 3, 2020,
sentencing order.

        On appeal, petitioner argues that the circuit court erred in ordering his sentence to run
consecutively to his Marshall County sentence rather than ordering the two sentences to run
concurrently or referring him to the G.O.A.L.S. drug treatment program. 1 Petitioner avers that he
does not challenge “the constitutionality of the sentence itself” but contends that this Court should
nevertheless determine whether the sentence was proportionate to the offense committed. Petitioner
argues that both the underlying offense and the offense prosecuted in Marshall County are similar
in nature, both thefts of copper wire, and do not warrant consecutive sentences or the denial of his
request to be entered into a drug treatment program. Petitioner argues that his sentence shocks the
conscience and cannot pass a societal sense of justice as he had no prior felony convictions, he
suffered from severe opiate addiction, his crimes were nonviolent, and he pleaded guilty “rather
than putting everyone through a lengthy trial.” Moreover, he is a high school graduate and is willing


       1
         The G.O.A.L.S. program is a West Virginia Department of Corrections and Rehabilitation
initiative to assist inmates in drug treatment. Upon completion of the program, inmates may be
eligible for a reduced sentence or some form of alternative sentencing. See Taylor Stuck, Western
Regional Treatment Program Expanding, The Herald Dispatch (Jul. 29, 2019) (https://www.herald-
dispatch.com/news/western-regional-treatment-program-expanding/article_264da29b-9149-584a-
895a-ad2494cd42f3.html) (last visited Aug. 19, 2021); see also W. Va. Code § 15A-5-10 (2020)
(providing that completing G.O.A.L.S. program satisfies the requirements for the DUI Safety and
Treatment Program).
                                                       2
to seek employment upon his release. Based upon these factors, petitioner contends it shocks the
conscience that the circuit court ordered his sentence to run consecutively to his Marshall County
sentence, and refused to refer him to drug treatment. Further, his incarceration does not serve to
further his rehabilitation, deter future crime, or achieve the legislative intent, and serves no useful
purpose; therefore, it cannot pass a societal sense of justice. For these reasons, petitioner contends
that his sentence should be reversed.

        This Court reviews sentencing orders “under a deferential abuse of discretion standard,
unless the order violates statutory or constitutional commands.” Syl. Pt. 1, in part, State v. Adams,
211 W. Va. 231, 565 S.E.2d 353 (2002). We have also held that “[s]entences imposed by the trial
court, if within statutory limits and if not based on some [im]permissible factor, are not subject to
appellate review.” Syl. Pt. 4, State v. Goodnight, 169 W. Va. 366, 287 S.E.2d 504 (1982). Lastly,
“[w]hile our constitutional proportionality standards theoretically can apply to any criminal
sentence, they are basically applicable to those sentences where there is either no fixed maximum
set by statute or where there is a life recidivist sentence.” Syl. Pt. 4, Wanstreet v. Bordenkircher,
166 W. Va. 523, 276 S.E.2d 205 (1981).

         In his brief on appeal, petitioner does not argue that his sentence falls outside statutory limits
or is based on some impermissible factor. Rather, he argues that the circuit court should have
weighed or viewed the evidence of his limited criminal history, drug addiction, and nonviolent
behavior more favorably. We note, however, that the sentence imposed upon petitioner was within
the statutory limits, has a fixed maximum set by statute, and was not a recidivist sentence. 2 Further,
the record is devoid of any evidence that petitioner’s sentence was based upon any impermissible
factors. The circuit court correctly determined that there was no statutory authority on this issue.
Moreover, to the extent that petitioner argues that the circuit court erred in ordering his sentence to
run consecutively to the Marshall County sentence, we find no error. This Court has long held that
“[w]hen a defendant has been convicted of two separate crimes, before sentence is pronounced for
either, the trial court may, in its discretion provide that the sentences run concurrently, and unless
it does so provide, the sentences will run consecutively.” Syl. Pt. 3, Keith v. Leverette, 163 W. Va.
98, 254 S.E.2d 700 (1979); see also W. Va. Code § 61-11-21. Because petitioner’s sentence is
within the applicable statutory limits and not based upon any impermissible factor, it is not
reviewable on appeal.

       For the foregoing reasons, the circuit court’s September 3, 2020, sentencing order is hereby
affirmed.


                                                                                               Affirmed.

        ISSUED: October 1, 2021


        2
         See W. Va. Code § 61-3-13(a) (“If a person commits simple larceny of goods or chattels
of the value of one thousand dollars or more, such person is guilty of a felony, designated grand
larceny, and, upon conviction thereof, shall be imprisoned in the penitentiary not less than one nor
more than ten years, or, in the discretion of the court, be confined in jail not more than one year and
shall be fined not more than two thousand five hundred dollars.”).
                                                        3
CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                4